Citation Nr: 0519369	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left foot and Achilles tendon.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on periodic active duty for training and 
inactive duty training in the Mississippi Army National Guard 
from February 1977 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1999, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a broken 
tendon in the left foot.  The veteran subsequently perfected 
an appeal of that decision.  The Board remanded the case for 
additional development in March 2001 and again in December 
2003.  The Board notes that the case subsequently came under 
the jurisdiction of the RO in Nashville, Tennessee.  The case 
has now been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran has an Achilles tendon disorder which 
resulted from an ankle injury during inactive duty training.  


CONCLUSION OF LAW

An Achilles tendon disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in April 2004 provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him that "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Thus, the fourth element is 
satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains his service medical records.  His 
current treatment records have also been obtained.  A VA 
medical examination and opinion have been obtained.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

The veteran contends that he is entitled to service 
connection for residuals of an injury to the left foot and 
Achilles tendon.  He asserts that he initially sustained an 
injury to the left ankle in June or July 1995 while playing 
softball while on active duty for training or on inactive 
duty training.  He asserts that this injury predisposed him 
to sustain an on-the-job injury which occurred at his 
civilian employment on July 31, 1995.  He further contends 
that his disorder was aggravated during a period of active 
duty training in June 1997.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated 
while performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident 
occurring during such training.  See 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he was seen 
for medical treatment on June 23, 1995 for left ankle pain 
after playing softball in his combat boots.  On examination, 
the ankle was swollen and tender at the Achilles tendon.  The 
diagnosis was Achilles tendon strain.  Medication was 
prescribed, and he was instructed to do no running, climbing 
or jumping.  

The veteran subsequently ruptured his left Achilles tendons 
in a civilian work related accident in July 1995.  He 
underwent surgery at a private medical facility in August 
1995.  The discharge summary notes that he had ruptured the 
Achilles tendon after stepping on a piece of iron on the 
floor at work.  It was noted that he had pain which preceded 
this for a few weeks, but nothing that severe.  It was 
further noted that he had a history of a coke bottle 
laceration in that area as a child.  

Service medical records from a subsequent period of service 
indicate that in June 1997 the veteran reported complaints of 
pain, swelling, and numbness in his left ankle.  

The report of a joints examination conducted by the VA in May 
2001 shows that the examiner concluded that the veteran's 
Achilles tendon problems began in service.  However, it does 
not appear that the examiner was aware of the post-service 
on-the-job injury.  Accordingly, another examination and 
opinion were requested.  

The report of a VA examination conducted in October 2004 
shows that the diagnosis was residuals of Achilles tendon 
rupture including occasional swelling and decreased sensation 
of the medial aspect of his foot and ability to perform 
recreational activities.  

A VA examiner reviewed the claims file in April 2005 and 
offered the following opinion:

In my medical opinion, the veteran's postoperative 
left Achilles tendon rupture was not permanently 
aggravated by his re-injury in 1997.  However, I 
believe that the patient's mild left Achilles 
tendon strain of June of 1995 was a likely 
precursor to his complete rupture in July of that 
same year.  I believe it is very likely that the 
patient had a degenerative Achilles tendon in June 
1995 which was acutely strained and this led to an 
increased risk of rupture in July.  Therefore, it 
would be my medical opinion that his rupture in 
July was related to his previous strain...  

In this case, the service medical records provide support for 
the veteran's contention that he sustained a left Achilles 
tendon injury in service.  Although he subsequently suffered 
a civilian on-the-job injury about a month later, the records 
from treatment of the on-the-job injury reflect that there 
had been ongoing pain which preceded the on-the job injury 
for a few weeks.  This suggests continuity of symptomatology 
between the inservice injury and the subsequent on-the-job 
injury.  The VA examiner indicated that this inservice injury 
predisposed the veteran to the subsequent on-the-job injury.  
Based on the foregoing evidence, the Board finds that the 
veteran has left Achilles tendon injury residuals which 
resulted from an injury during inactive duty training.  
Accordingly the Board concludes that a left Achilles tendon 
disorder was incurred in service.  




ORDER

Service connection for residuals of a left Achilles tendon 
injury is granted.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


